Title: From Alexander Hamilton to John Jay, 8 November 1798
From: Hamilton, Alexander
To: Jay, John



New York November 8. 1798
My Dear Sir

The Attorney General has shewn me, in confidence, a late letter of yours to him and has asked my good offices as far as may consist with my judgment. These I always readily yield to misfortune.

I have had a full and minute explanation with him of the money subject, and in my mind, there results a full conviction that there is no cause of reproach from that source, whatever may have been represented to you or whatever loose or unguarded expressions may have escaped through a levity not uncommon to the person. Indeed the sums received are so small and the known expenditures so large in proportion that the case does not seem in candour to admit of derogatory imputation—without precise proof of misapplication. Every construction should in such a case be admitted against an unfavourable conclusion, else every man must expect contamination from the very touch of public money. While real evidence of abuse should be strictly attended to, the light indulgence of suspicion cannot but have every bad effect. It is the common cause of innocence that it shall not prevail. I am persuaded from the tenor of your letter that the thing has come in a very direct and strong shape before you. But I am equally persuaded that there has been misconception or misrepresentation.
As to the general state Hoffman’s affairs, he assures me & Troupe confirms it, that there is a prospect of extrication. On this point I am a sceptic, though I presume something will have been accomplished to divert the storm. But I have fairly told Hoffman that if he cannot put things upon a footing to shield himself from affront and humiliation in time to come he ought to resign. He promises me to act on this principle.
Here also there is a medium to be observed. Tis not merely temporary embarrassment that will justify the removal of an Officer of this description. Something permanent and unequivocally irretrievable ought to appear as the basis of the procedure.
The removal of Mr. Hoffman at the present juncture would be ruinous to him. In his fall, the welfare of his children is concerned.
On the whole I think it is best not to precipitate any thing against him—But to give him a further chance. The occasion has given me an opportunity of speaking very freely to him on certain points.
Let me My Dear Sir caution you on the subject of the Comptroller. He is Hoffman’s enemy on personal grounds & it is easy to confide too much in his candor.
With true esteem & regard   Dr Sir   Yr. Obed serv

A Hamilton
Governor Jay

 